                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO

 UNITED STATES OF AMERICA,

          Plaintiff,

              v.                           CRIM. NO. 17-569 (RAM)


 FERNANDO FIGUEROA-RIVERA,

          Defendant.




                              OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, United States District Judge.

     Pending before the Court is Defendant Fernando Figueroa-

Rivera’s November 11, 2018 Amended Motion to Suppress (Docket No.

49) and the Government’s opposition thereto (Docket No. 53). Having

reviewed the parties’ arguments and the documents submitted during

the briefing of the original Motion to Suppress (Docket No. 16),

the Court hereby       DENIES the Amended Motion to        Suppress.   The

February 21, 2020 suppression hearing is converted into a status

conference.

                                I.     BACKGROUND

     On November 8, 2017,            a Grand Jury   returned a two-count

Indictment against Defendant Fernando Figueroa-Rivera (“Defendant”

or “Figueroa-Rivera”). (Docket No. 8). Count One of the Indictment

charges    violations    of     18    U.S.C.   922(g)(1)   and   924(a)(2)
Criminal No. 17-569 (RAM)                                                2


(Prohibited Person in Possession of Firearm: Convicted Felon). Id.

Count Two of the Indictment charges a violation of 18 U.S.C. 922(o)

(Illegal Possession of a Machine Gun). Id.

        The firearm and other contraband were allegedly seized from

Defendant’s car pursuant to a search warrant issued on November 3,

2017 by a Municipal Judge of the Commonwealth of Puerto Rico,

following a showing of probable cause to search Defendant’s car.

(Docket No. 18-1). The Search Warrant is based on a sworn statement

by Police Officer Jonathan Alindato (“Officer Alindato”) (Badge

#209) of the Bayamón Municipal Police (“BMP”) who reportedly chased

Defendant to his house after Figueroa-Rivera ran a stop sign.

Officer Alindato’s sworn statement is not on the record. However,

according      to   the   Search   Warrant,   Officer   Alindato’s   sworn

statement supported the following facts:1

           •   That on November 2, 2017, Police Off[icer] Alindato
               went on duty at 6:00 p.m. at the Municipal Police
               Station of Bayamon. Once he started his shift, he was
               assigned preventive patrol in the area of the Falin
               Torrech Housing Project, Road 167, Road #2, and
               Street 24 in Sierra Bayamon, along with fellow
               officer Gilbe1i Lebron, badge #155.

           •   Subsequently, around 1:28 a.m. approximately, on
               November 3, 2017 by then, Police Officer Alindato was
               patrolling on Street 24 in Sierra Bayamón on a duly-
               marked motorcycle with his patrol lights on, along
               with Police Off[icer]. Lebron. As they reached the
               intersection with Street 57, he saw a blue SUV drive

1   Docket No. 18-1 at 1-2.
Criminal No. 17-569 (RAM)                                       3


            out of this street (57) at very high speed, ignoring
            the STOP sign, and pull into Street 24 heading toward
            us. The vehicle started driving in the middle of both
            lanes, going against traffic, almost hitting the
            police officers. They immediately made a U-turn to
            stop the driver of this vehicle. When they turned on
            their sirens, the vehicle accelerated, initiating a
            chase.

        •   The officers never lost sight of the vehicle, which
            was at a distance of approximately 20 feet from them.
            The vehicle turned right onto Street 21 of Sierra
            Bayamon and parked on that street in front of
            residence #10, Block 19 of the Subdivision. Police
            Officer Alindato immediately headed toward the driver
            of the vehicle, who had already gotten out of the
            vehicle. He informed him of the reason why he was
            stopping him and asked him for the usual documents
            (driver's [license] and vehicle registration). He
            told   him  that   he   didn't  have   any   type  of
            identification and gave him the vehicle registration,
            which turned out to be a light blue, four (4) door,
            Toyota, Highlander SUV, license plate number ETW-618,
            serial   number   JTEGD21A220039063.   When   Officer
            Alindato checked the registration, he noticed that
            according to the registration, the corresponding
            registration sticker, number 007924950, had expired
            in the month of June 2017.


        •   The officer immediately illuminated the area of the
            registration sticker and corroborated that the
            registration sticker of the blue Toyota Highlander
            had expired. Then he turned on his flashlight to
            corroborate the SUV's serial number. That is when he
            noticed that a black magazine stuck out from
            underneath the driver's seat. He immediately went up
            to the driver and asked him if he had a permit to
            carry firearms, and he said no. Therefore, the
Criminal No. 17-569 (RAM)                                       4


            officer told him his Miranda rights and placed him
            under arrest.

        •   Officer Alindato contacted Sgt. Cabranes, badge #8-
            081, who instructed him to request the presence of
            the Canine Unit (K-9). Officer Paul Gandía, badge
            #29916, and his canine Bank, badge #33099, who is
            trained to identify controlled substances, [hw: He
            was the only canine they had] [illegible initials]
            arrived at the scene. Officer Gandía explained to the
            driver of the blue Toyota Highlander the procedure
            to follow and then started conducting the inspection.
            Bank, the canine, alerted to the presence of
            controlled   substances   in   the   driver's   door.
            Therefore, the officers proceeded to seize the
            vehicle and transport it to the Bayamón Municipal
            Police Headquarters with the State Police tow truck,
            which was driven by Officer Lugo, badge #36004.

        •   The vehicle remains in the custody of police officers
            from the various shifts at all times. The detainee
            was transported in a patrol car to the Bayamón
            Municipal Police Station. His personal information
            was taken down and his name turned out to be FERNANDO
            FIGUEROA RIVERA. The detainee was provided his
            Miranda rights in writing. He read them; affirmed
            that he understood them; and signed. Sgt. Cabranes
            instructed Officer Alindato to go to the District
            Attorney's Office in Bayamon to request a Search and
            Seizure Warrant against the vehicle of reference and
            described above, as we believe there may be firearms
            inside the vehicle, in addition to the magazine that
            I observed, and controlled substances.


     On April 20, 2018, Figueroa-Rivera filed a Motion to Suppress

(Docket No. 16). On May 4, 2018, the Government in turn, filed its

response in opposition coupled with certified translations of the
Criminal No. 17-569 (RAM)                                                      5


Search Warrant and traffic tickets issued to Defendant on November

3,    2017.    (Docket   No.   18).   On   July   2,   2018,   Figueroa-Rivera

submitted a declaration under penalty of perjury in support of his

Motion to Suppress. (Docket No. 31).

        A Magistrate Judge held a hearing on July 27, 2018. She

concluded that Defendant had not met the threshold requirements

for a Franks hearing and granted Defendant time to determine

whether to withdraw or amend his Motion to Suppress. (Docket No.

39).2 Defendant filed the Amended Motion to Suppress on November

18, 2018 which the Government opposed on December 7, 2018. (Dockets

Nos. 49 and 53). On December 13, 2018, Defendant withdrew his

original Motion to Suppress. (Docket No. 55).

        The Amended Motion to Suppress remained pending when the case

was transferred to the undersigned on December 12, 2019. (Docket

No. 86). At the January 13, 2020 Status Conference, Defendant’s

counsel requested that a hearing on the motion to suppress be held.

(Docket No. 88). The hearing was scheduled as requested but with

the caveat that the Court would determine if the hearing was in

fact required after reviewing the pending motion. Id.

        Succinctly stated, Figueroa-Rivera contends that his Fourth

Amendment rights were violated because the BMP: (a) conducted the

search and seizure without probable cause; and (b) the requirements




2   This type of hearing is named after Franks v. Delaware, 438 U.S. 154 (1978).
Criminal No. 17-569 (RAM)                                        6


of the plain view doctrine were not met as the car was within the

curtilage of the house, among other reasons. (Docket No. 49 at 3).

                      II.   APPLICABLE STANDARD

     There is “no presumptive right to an evidentiary hearing on

a motion to suppress.” United States v. Cintron, 724 F.3d 32, 36

(1st Cir. 2013) (citation omitted). A hearing must be held only

under certain circumstances, such as     “if the movant    makes a

sufficient threshold showing that material facts are in doubt or

dispute, and that such facts cannot reliably be resolved on a paper

record.” Id. (quotation omitted). Most notably, “the defendant

must show that there are factual disputes which, if resolved in

his favor, would entitle him to the requested relief.” Id.

     A defendant challenging a warrantless search is entitled to

a hearing upon “a sufficient threshold showing that no exception

to the warrant requirement applied to the search.” Cintron, 724

F.3d at 36. Thus, defendants must “allege facts, ‘sufficiently

definite, specific, detailed, and nonconjectural, to enable the

court to conclude that a substantial claim is presented.’” United

States v. Agosto-Pacheco, 2019 WL 4566956, at *6 (D.P.R. 2019)

(quoting United States v. Calderon, 77 F.3d 6, 9 (1st Cir. 1996)).

Further, a defendant challenging probable cause for a search

warrant based on a claim that there were false statements in the

affidavit supporting the warrant is entitled to a Franks hearing,

upon “a substantial preliminary showing that a false statement (or
Criminal No. 17-569 (RAM)                                                7


omission) was (1) ‘knowingly and intentionally, or with reckless

disregard for the truth ... included by the affiant in the warrant

affidavit,’ and (2) ‘necessary to the finding of probable cause.’”

United States v. Apicelli, 839 F.3d. 75, 81 (1st Cir. 2016)

(quoting Franks v. Delaware, 438 U.S. 154, 155–56 (1978)). The

First   Circuit   has   held   that   “[a]ffidavits    supporting   search

warrants are presumptively valid.” United States v. Fleury, 842

F.3d 774, 778 (1st Cir. 2016) (quotation marks omitted).

     To make these showings, Defendant’s allegations “must be

accompanied by an offer of proof.” Franks, 438 U.S. at 155–171.

This means that “[t]hey should point out specifically the portion

of the warrant affidavit that is claimed to be false; and they

should be accompanied by a statement of supporting reasons.” Id.

These statements may include “[a]ffidavits of sworn or otherwise

reliable   statements     of    witnesses    […],     or   their    absence

satisfactorily explained.” Id.; see also, United States v. Moon,

802 F.3d 135, 149 (1st Cir. 2015) (citation omitted) (explaining

that conclusory allegations fall “well short of the ‘substantial

preliminary showing’ necessary to justify a Franks hearing.” );

United States v. Gomez-Encarnacion, 2015 WL 2354570, at *3 (D.P.R.

2015) (holding that Franks hearing was unwarranted as Defendant

failed to submit an offer of proof specifying alleged material

omissions in the affidavit attached to a search warrant). Moreover,

conclusory and self-serving affidavits which offer no evidence to
Criminal No. 17-569 (RAM)                                                           8


contradict the affidavit and merely “set up a swearing contest”

are insufficient to meet the preliminary showing requirement. See

United States v. Perez-Diaz, 2013 WL 12204369, at * 7 (D.P.R.

2013); United States v. Southard, 700 F.3d at 10 (1st Cir. 1983)

(Defendants’ affidavits which merely denied that they engaged in

gambling conversations instead “set up a swearing contest” held

insufficient to warrant a Franks hearing); United States v. James,

834 F.Supp. 2d 1, 3 (D.Mass. 2011) (“A defendant's affidavit alone,

[…]    is       not   cause   for   an   evidentiary    hearing    if   it   contains

conclusory allegations and makes no offer of proof with respect to

any other facts that might support these allegations”).

                                     III. DISCUSSION

  A. Figueroa-Rivera failed to make a sufficient threshold showing
     to warrant an evidentiary hearing on the Amended Motion to
     Suppress:

       Figueroa-Rivera’s            Amended     Motion      to      Suppress      was

unaccompanied by an affidavit or declaration under penalty of

perjury. (Docket No. 49). Nevertheless, in reviewing the Amended

Motion to Suppress, the Court has considered Figueroa-Rivera’s

July    2,       2018   Unsworn     Declaration     Under   Penalty     of    Perjury

(“Declaration”) which he submitted in support of the original

Motion          to    Suppress.     (Docket   No.      31-1).     Figueroa-Rivera’s

Declaration asserts that:

            •    On November 3, 2017 at approximately 2:00 a.m. he was
                 arrested by the BMP per a warrantless search of his car
Criminal No. 17-569 (RAM)                                              9


           at the Sierra Bayamón Development in Bayamón, Puerto
           Rico;

       •   He arrived at his home “without incident” and parked the
           car on the front lawn;

       •   After two minutes in the car, he stepped out and when he
           was next to his home’s front gate to get in, two BMP
           Officers “arrived in motorcycle” and called out to him;

       •   The BMP Officers arrived without sirens or lights on;

       •   The Officers then parked on the street next to the
           sidewalk where they talked;

       •   10 minutes later, a police officer searched his vehicle
           with a flashlight, allegedly without his consent, and
           made a hand gesture as if it were hand gun;

       •   He was arrested thereafter; and

       •   “The statements made by the BMP in support of the search
           warrant issued on November 3, 2017 are not true.”

     The   Declaration   fails   to   make   the   substantial   showing

required for a Franks hearing. (Docket No. 31-1). There are only

two specific factual inconsistencies between Figueroa-Rivera’s

Declaration and the Search Warrant’s findings of fact. First,

Defendant states that he was in his car for two (2) minutes before

the BMP arrived. Id. ¶ 3. The search warrant on the other hand

found that the BMP Officers trailed Figueroa-Rivera by only twenty

(20) feet and “immediately” headed towards Figueroa-Rivera after

he had parked the car. (Docket No. 18-1 at 1). When they went to

talk to him, he had already gotten out of his car. Id. Second,

Figueroa-Rivera’s Declaration asserts that the police arrived with
Criminal No. 17-569 (RAM)                                                        10


the lights and sirens turned off while the Search Warrant found

that    the   BMP   Officers   turned   them    on     while   giving   chase   to

Figueroa-Rivera’s car. (Docket Nos. 31-1 ¶ 5 and 18-1 at 1).

Nevertheless, Defendant’s statement about the length of time he

spent in the car and the controversy over whether lights or sirens

were on when the police arrived at his car are insufficient to

cast doubt, much less overcome, the presumptive validity of Officer

Alindato’s affidavit and the findings of fact in the Search

Warrant. Further, Figueroa-Rivera’s declaration does not dispute

having committed the traffic violations which according to the

Search Warrant brought him to the BMP’s Officers’ attention and

resulted in the issuance of five (5) traffic citations.

       Figueroa-Rivera’s Declaration does not point to specific

portions      of    Officer    Alindato’s      sworn     statement      that    are

intentionally false. See Franks, 438 U.S. at 155. Instead, the

last catchall paragraph of the Declaration states “[t]hat the

statements made by the BMP in support of the search warrant issued

on November 3, 2017 are not true.” Docket No. 31-1 at 2. Thus,

Figueroa-Rivera’s Declaration seeks to set up a “swearing contest”

as decried by the First Circuit. See United States v. Staula, 80

F.3d 596, 604 (1st Cir. 1996) (noting that an evidentiary hearing

was not required where appellant's affidavit failed to proffer

facts    which      would   contradicted    a    police        officer's   direct

statements). See also, Southard, 700 F.3d at 10.
Criminal No. 17-569 (RAM)                                                        11


       Nor can Defendant attempt to contradict Plaintiff’s sworn

statement detailing how Defendant drove in the middle of both

lanes, went against traffic, and almost hit the Officers (Docket

No. 18-1 at 1) by stating that he “arrived home without incident.”

(Docket No. 31-1 ¶ 2). All told, the Declaration is the type of

self-serving conclusory affidavit that Courts have found to be

insufficient to warrant a Franks hearing. See United States v.

Moody, 931 F.3d 366, 374 (4th Cir. 2019); U.S. v. Johnson, 580

F.3d 666, 670-72 (7th Cir. 2009); United States v. Looney, 532

F.3d 392, 394-95 (5th Cir. 2008); Southard, 700 F.2d at 8; James,

834 F.Supp. 2d at 4; Perez-Diaz, 2013 WL 12204398, at *7; United

States v. Rodriguez-Morales, 2007 WL 3147045, at *4-5 (D.P.R.

2007).

       The Amended Motion to Suppress also references a neighbor who

allegedly observed Figueroa-Rivera arrive home “in normal fashion”

and “without being followed.” (Docket No. 49 at 2-3). Despite the

high bar to obtain a Franks hearing, no declaration under penalty

of    perjury   or    affidavit    from   this   purported    witness,      or   an

explanation     for    its   absence,     were   proffered.    This,   in   clear

contravention of the Supreme Court’s longstanding requirement that

an “attack [of the warrant affidavit] must be more than conclusory

and must be supported by more than a mere desire to cross-examine.

[…]   Affidavits      or   sworn   or   otherwise   reliable    statements       of

witnesses should be furnished, or their absence satisfactorily
Criminal No. 17-569 (RAM)                                              12


explained.” See United States v. Graf, 784 F.3d 1, 8 (1st Cir.

2015) (quoting Franks, 438 U.S. at 171). The Court highlights the

fact that the mere inclusion of affidavits which allege to not

corroborate an agent’s sworn statement, does not mean that a

request for a Franks hearing is automatically granted either. For

example, in United States v. Esquilin-Martinez, this district held

that “[t]hat the neighbor and handyman [whose signed affidavit

Defendant proffered to the Court] did not observe what Agent Castro

described does not necessitate the conclusion defendant seeks:

that Agent Castro fabricated some or all of his sworn statement.”

United States v. Esquilin-Martinez, 2018 WL 3816778, at *3 (D.P.R.

2018). In that case, the defendant thus failed to satisfy her

burden under the Franks hearing standard.

       Taken together, the Amended Motion to Suppress (Docket No.

49) and Figueroa-Rivera’s Declaration (Docket No. 31-1) fail to

make   the   “substantial   showing”   necessary   for   an   evidentiary

hearing under Franks.

  B. The BMP could lawfully intervene with Figueroa-Rivera in the
     front lawn of his house in light of the traffic violations
     they witnessed:

       When law enforcement has a reasonable suspicion that a person

is engaging in criminal activity, they may make an investigatory

stop, commonly referred to as a Terry stop. See Terry v. Ohio, 392

U.S. 1 (1968). This “stop” permits law enforcement officials to

intervene with a vehicle without a warrant if they have “specific
Criminal No. 17-569 (RAM)                                                          13


articulable reasons for believing that a person may be connected

to the commission of a particular offense.” United States v.

Nieves, 256 F. Supp. 3d 133, 136 (D.P.R. 2017) (citation omitted).

This   “reasonable     suspicion”      however   necessitates       more    than   a

“hunch;” rather, it “requires instead that officers ‘point to

specific and articulable facts which, taken together with rational

inferences derived from those facts, reasonably show that an

investigatory stop was warranted.’” United States v. Fernandez

Ruiz, 2019 WL 7604713, at *1 (D.P.R. 2019) (quoting United States

v. Maguire, 359 F.3d 71, 76 (1st Cir. 2004)).

       Generally,     traffic      violations    are    considered    sufficient

reasonable suspicion to justify a Terry stop. For example, in Whren

v. United States, the United States Supreme Court explained that

“the officers had probable cause to believe that petitioners had

violated the traffic code. That rendered the stop reasonable under

the Fourth Amendment.” Whren v. United States, 517 U.S. 806, 819

(1996). The Supreme Court reached the same conclusion in Arizona

v. Johnson in 2009. See Arizona v. Johnson, 555 U.S. 323, 327

(2009). In Johnson, the Court determined that “in a traffic-stop

setting, the first Terry condition—a lawful investigatory stop—is

met whenever it is lawful for police to detain an automobile and

its occupants pending inquiry into a vehicular violation.” Id.

       Hence,   it     is    not    surprising    that,     given     the    right

circumstances,       other   Courts    have   also     sustained    that    traffic
Criminal No. 17-569 (RAM)                                                  14


violations can justify a Terry stop. For example, in United States

v. Tiru-Plaza, the First Circuit upheld the district court’s

determination that a traffic violation (car’s occupants were not

wearing seatbelts) was appropriate to justify a stop. See United

States v. Tiru–Plaza, 766 F.3d 111, 119 (1st Cir. 2014). Likewise,

in United States v. Velez-Medina, this District determined that a

speeding traffic violation, as supported by Agents' testimonies

and the traffic tickets, warranted an initial stop. See United

States v. Velez-Medina, 2018 WL 6167331, at *5 (D.P.R. 2018),

report and recommendation adopted, 2018 WL 5778253 (D.P.R. 2018);

United States v. Catlett, 2010 WL 1643774, at *6 (E.D. Ky. 2010),

report and recommendation adopted, 2010 WL 1643773 (E.D. Ky. 2010)

(“[T]he   Magistrate    Judge    concludes    that   since   Officer   Terry

observed the defendant commit a traffic violation by traveling on

his moped the wrong way on a one-way street, it is clear that

Officer Terry had a proper basis for the traffic stop.”); United

States v. Lewis, 2008 WL 5003412, at *3 (S.D. Ohio 2008) (“Officer

Ertel observed Lewis drive with his high beam lights on and roll

through a stop sign. […] [The traffic citation and MVR recording]

shows that Officer Ertel had probable cause to stop Lewis.”)

     Thus,    having   witnessed     Figueroa-Rivera     commit    five   (5)

traffic violations,3 which the United States submitted in response


3
   The traffic citations were for: 1) failure to stop at STOP sign (Ticket No.
108729); 2) Expired Inspection (Ticket No. 108733); 3) Disobeying Official
Authority (Ticket No. 108732); 4) Failure to pay annual fees for over 30 days
Criminal No. 17-569 (RAM)                                                   15


to Figueroa-Rivera’s original Motion to Suppress, the BMP could

approach Figueroa-Rivera in front of his house to ask him for his

driver’s license and registration. (Docket No. 18-1). See also

United States v. Reyes, 283 F.3d 446, 465 (2d. Cir. 2002) (holding

that no Fourth Amendment violation occurred when law enforcement

was present in an individual’s driveway when the officer in

question was in pursuit of “legitimate law enforcement business.”)

   C. The area in front of the house was not within its curtilage
      and the requirements of the plain view doctrine were met:

      Figueroa-Rivera avers that the Court must grant the Franks

hearing to determine if the area where he parked his car is

curtilage and is covered by the protections afforded by the Fourth

Amendment. (Docket No. 49 at 4-5). Figueroa-Rivera also contends

that the requirements of the plain view doctrine were not met

because the car was parked in the front lawn of his house. Id. at

3-4. The Court disagrees.

      1. The front lawn of the house was not within the curtilage
         of the house.

      The curtilage of the home is one of the places where the

Fourth Amendment protects persons from warrantless arrests and

searches. See United States v. Dunn, 480 U.S. 294, 300 (1987);

United States v. Owens, 510 F.3d 57, 64 (1st Cir. 2007). In Dunn,

the Supreme Court       held that the following factors should be



(Ticket No. 108731), and 5) Driving the wrong way (against traffic) (Ticket No.
108730). (Docket No. 18-2 at 1-3).
Criminal No. 17-569 (RAM)                                                    16


considered to determine whether an area forms part of a home’s

curtilage: “[1] the proximity of the area claimed to be curtilage

to the home, [2] whether the area is included within an enclosure

surrounding the home, [3] the nature of the uses to which the area

is put, and [4] the steps taken by the resident to protect the

area from observation by people passing by.” United States v.

Hernandez-Mieses, 931 F.3d 134, 146 (1st Cir. 2019) (quoting Dunn,

480 U.S. at 301). However, the Supreme Court notes that these

factors   are    not    a   “finely   tuned   formula”   that   leads   to   the

“correct” answer “when mechanically applied.” Dunn, 480 U.S. at

301. Instead, they “are useful only to the degree that […] they

bear upon the centrally relevant consideration-whether the area in

question is so intimately tied to the home itself that if should

be   placed     under   the    home’s   ‘umbrella’   of    Fourth   Amendment

protection.’” United States v. Bain, 874 F.3d 1, 15 (1st Cir. 2017)

(quotation omitted).

      In the case at bar, application of the Dunn factors leads to

the conclusion that the front lawn was not within the home’s

curtilage. None of the Dunn factors favor Defendant. As to the

first factor, Figueroa-Rivera provided no evidence as to the

proximity of the area where he parked his car to the curtilage of

the home. Rather, he simply stated that he parked on the “home’s

property on my home’s front grass.” (Docket No. 31-1 at ¶ 2). Even

so, “assuming the two were close together, proximity to the
Criminal No. 17-569 (RAM)                                       17


dwelling house is not dispositive.” United States v. Brown, 510

F.3d 57, 65 (1st Cir. 2007) (citation omitted). Therefore, “[w]hile

it is true that we have found that privacy expectations are most

heightened when the area in question is nearer (within 20 feet) to

the home, the proximity to the home, standing by itself, does not

per se, suffice to establish an area as within the curtilage.”

United States v. French, 291 F.3d 945, 952 (7th Cir. 2002). As

Figueroa-Rivera failed to provide evidence as to the proximity of

the area where he parked his car to the home’s curtilage, the Court

finds that said element of the Dunn test is not in his favor.

     A look at the second and fourth factors reveals that they

also do not favor Defendant. While the area is adjacent to the

home, it is solely used for parking, which addresses the third

Dunn factor, and is unenclosed. (Docket No. 31-1 at 1). Lastly,

there is no indication that Figueroa-Rivera took any steps to

protect the area from observation by passersby. The First Circuit’s

opinion in United States v. Brown is enlightening in this regard.

Brown holds that if the relevant part of the driveway “is freely

exposed to public view, it does not fall within the curtilage. […]

In order for a part of a driveway to be considered within the

home’s curtilage, public viewing of it, must be, at most, very

infrequent”. Brown, 510 F.3d at 65; see also, Rogers v. Vicuna,

264 F.3d 1, 6 (1st Cir. 2001) (“Rogers admitted […] that his

driveway could be seen from a public way. […] Rogers did not have
Criminal No. 17-569 (RAM)                                              18


a reasonable expectation of privacy in his driveway and that

therefore   a   warrant   was   not   required.”);   United   States   v.

Ventling, 678 F.2d 63, 64, 66 (8th Cir. 1982) (no reasonable

expectation of privacy in residential driveway accessible to and

openly visible from public highway). Simply put, Figueroa-Rivera

did not make even a preliminary showing that the area where he

parked his car was enclosed, not even partially. Thus, he failed

to show that deeming to be curtilage the area where he parked his

car would protect the “‘intimate activity associated with the

‘sanctity of a man’s home and the privacies of life.’” Dunn, 480

U.S. at 300 (quotation omitted).

     2. The gun magazine was in plain view.

     Under the plain view doctrine, a warrantless seizure is lawful

if “(1) the seizing police officer lawfully reached the position

from which he could see the item in plain view; (2) the seizure

satisfied the probable cause standard; and (3) the seizing officer

had a lawful right of access to the object itself.” United States

v. Allen, 573 F.3d 42, 50 (1st Cir. 2009) (internal quotation marks

omitted) (quoting United States v. Antrim, 389 F.3d 276, 283 (1st

Cir. 2004)). For Figueroa-Rivera to be able to “demonstrate the

existence of a substantial constitutional claim”, he “had to

proffer specific facts plausibly suggesting” that at least one of

the elements of the plain view doctrine was not satisfied. Id. As

shown below, Figueroa-Rivera failed to make the requisite showing.
Criminal No. 17-569 (RAM)                                                   19


      First, Officer Alindato lawfully reached the position from

which he could see the gun magazine. See United States v. Rivera-

Melecio,    2018    WL   6567955,   at   *8    (D.P.R.   2018),   report   and

recommendation adopted, 2018 WL 6267127 (D.P.R. 2018) (“[T]he

police   officers    did   not   violate      Defendants'   Fourth   Amendment

rights in conducting the Terry stop of the Ford Edge because [of]

the [traffic violations] […]. Thus, the seizing officers lawfully

reached the position from which they could see the illegal item at

plain view.”) As explained in the previous section of this Opinion

and Order, the area where the car was parked was not within the

home’s curtilage.4 Thus, the Officers’ intervention with Figueroa-

Rivera was justified considering the latter’s purported traffic

violations. Officer Alindato could lawfully look at the windshield

to examine the car’s registration sticker and confirm whether the

registration had expired as stated in the car registration document

Figueroa-Rivera provided to the Officers. See United States v.

Bynum, 508 F.3d 1134, 1137 (8th Cir. 2007) (“Neither probable cause

nor reasonable suspicion is necessary for an officer to look

through a window (or open door) of a vehicle so long as he or she

has a right to be in close proximity to the vehicle.”) As the

Officers had a lawful right to be in the position wherein they


4 Per the Search Warrant, Figueroa-Rivera parked his car on the street in front
of his house. (Docket No. 18-1 at 1). This also coincides with the fact pattern
in Rivera-Melecio, wherein the District Court of Puerto Rico concluded that a
proper search and seizure occurred as the vehicle was on a public street. See
Rivera-Melecio, 2018 WL 6567955, at *8.
Criminal No. 17-569 (RAM)                                                    20


could see the seized item in plain view, the first element of the

plain view doctrine is satisfied.

      Second, the discovery of the gun magazine amounts to probable

cause to arrest Defendant. As explained by the First Circuit, “[i]n

general terms, probable cause exists when police have sufficient

reason to belief that they have come across evidence of a crime.”

United States v. Paneto, 661 F.3d 709 (1st Cir. 2011) (citing Texas

v. Brown, 460 U.S. 730, 742 (1983)); United States v. Curzi, 867

F.3d 36, 45 (1st Cir. 1989)). Moreover, “[i]n the ‘plain view’

context,   this   means      that   probable        cause   exists   when   the

incriminating character of the object is immediately apparent to

the police.” United States v. Sanchez, 612 F.3d 1, 5 (1st Cir.

2010). However, the First Circuit has cautioned that “[t]he officer

need not be certain of the incriminating character of an object,

but, rather, must have a belief based on a ‘practical nontechnical

probability’ that the object is evidence of a crime.” Paneto, 661

F.3d at 714 (quotation omitted). Figueroa-Rivera’s Amended Motion

to Suppress does not dispute the incriminating character of the

gun   magazine.   In   his    Declaration      he    does   not   dispute   the

Government's version of events related to the search of the

vehicle. The affidavit does not contradict the officer's direct

statement that he was able to see the magazine underneath the

driver's seat of the Toyota Highlander when he was leaning over

the area where the car’s registration sticker was located and
Criminal No. 17-569 (RAM)                                               21


shining his flashlight into the car. Instead, the Declaration only

states that some alleged ten (10) minutes after the Officers parked

on the street “a police officer searches my vehicle at the scene

with a flashlight without my consent, and makes a gesture with his

hand as if it were a handgun. [And] [that] BMP arrested me

[Defendant] thereafter.” (Docket No. 31-1 ¶¶ 7-8). These vague

statements however fail to mention how Officer Alindato searched

his vehicle and are insufficient to call into question the latter’s

affidavit and the validating of the search warrant.

     “For a search and seizure of objects in plain view, the

incriminating nature of the evidence must be immediately apparent.

This means probable cause.” James Cissell, Federal Criminal Trials

§2-6[e] (Matthew Bender 2020 ed.). The District Court of Puerto

Rico’s opinion in United States v. Rivera-Melecio is instructive

regarding as to when seeing a firearm amounts to the probable cause

prong of the plain view doctrine. In Rivera-Melecio, after stopping

the vehicle for a traffic violation, the police officer saw a

firearm in plain view inside a vehicle beneath the right front

passenger seat and which he knew was not legal. Rivera-Melecio,

2018 WL 6567955, at *7. The Court determined therein that “[t]hese

observations   of   the   agents,   prior   to   actually   placing   both

Defendants under arrest, provided them with probable cause to

believe a crime had taken place in their presence justifying the

arrest for possession of illegal firearms.” Id. at *8. Further,
Criminal No. 17-569 (RAM)                                                      22


the First Circuit has noted that Puerto Rico law “creates a

presumption that the possession or act of carrying a firearm

without the appropriate weapons license or permit to carry ‘shall

be deemed as prima facie evidence of the fact that said person

possesse[d]       [or   carried]   the   weapon     with   the   intention     of

committing a crime.’” United States v. Aviles-Vega, 783 F3d 69, 73

n. 3 (1st Cir. 2015) (quoting P.R. Laws Ann. tit. 25, § 458j).

Therefore, the Officers in the case at bar also had probable cause

to arrest Defendant in this regard.

       Similarly, in United States v. Nuñez, the Court determined

that the arrest of the defendant was lawful and with probable cause

after observing, while verifying the car’s registration sticker,

at plain view in defendant’s waist a nickel-plated magazine with

a black handle of a gun. See United States v. Nuñez, 601 F. Supp.2d

388, 400 (D.P.R. 2008). In Nuñez, the Officer requested that the

defendant get out of the car and asked for a firearm license. Id.

The defendant, as in the case at bar, indicated that he did not

have a firearm license and the police officer arrested him. Id.

The Court notes that Figueroa-Rivera failed to contradict in his

Amended Motion to Suppress his lack of a firearm license at the

time   of   his    arrest.   (Docket     No.   49   at   2).   The   report   and

recommendation adopted by the Nuñez Court stated:

       [T]he decision to place defendant Núñez under arrest […]
       was   objectively   reasonable    because,   under   the
       circumstances, the officers had probable cause inasmuch
Criminal No. 17-569 (RAM)                                       23


     defendant was in possession on a fully automatic loaded
     weapon without a license which was found at plain view
     […]. Thus, under these circumstances, there was probable
     cause for defendant Núñez' warrantless arrest and for
     the seizure of the weapon […] and no basis for the
     suppression of the evidence.


     Nuñez, 610 F. Supp. 2d at 400. Considering that the present

case contains an almost identical factual scenario as the Nuñez

case, this Court concludes that there was probable cause for the

seizure of the magazine which was found at plain view and for the

subsequent arrest of Figueroa-Rivera. See also, United States v.

Jimenez, 864 F.2d 686, 690 (10th Cir. 1988) (holding that probable

cause existed that a shotgun in plain view was contraband even if

police officer at first failed to see all of the shotgun because

he saw enough to conclude the barrel had been cut off.) Thus, the

second element of the plain view doctrine is also satisfied.

     Third, although he sought a search warrant, Officer Alindato

could have lawfully seized the magazine upon seeing it through the

windshield. Here, as in Rivera-Melecio and Nuñez, the seizing

officer had a “lawful right” to access the object itself after

stopping the car for a traffic violation and having probable cause

that Figueroa-Rivera had contraband, i.e. the firearm, and did not

have a permit for it. See Rivera-Melecio, 2018 WL 6567955, at *9;

Nuñez, 601 F. Supp. 2d at 400; Velez-Medina, 2018 WL 6167331, at

*6 (“Agent Camacho properly seized the gun from Vélez-Medina’s

automobile. The agents were legally in a position to observe the
Criminal No. 17-569 (RAM)                                        24


seized evidence […]. They also had a lawful right to access the

gun because they were entitled to conduct a protective sweep.”)

     The Officers in the case at bar were able to lawfully seize

the magazine. See e.g., New York v. Class, 471 U.S. 1003 (1986)

(holding as a proper search the actions of a police officer who

saw a gun when he reached into the passenger compartment of a

vehicle while searching for a VIN number after driver had been

previously stopped for a traffic violation and the driver had

already exited the car). Thus, the final element of the plain view

doctrine was satisfied as well.

                              CONCLUSION

     For the reasons set forth herein, Defendant’s Amended Motion

to Suppress (Docket No. 49) is DENIED. The February 21, 2020

suppression hearing is hereby converted into a Status Conference.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 18th day of February 2020.

                              S/ RAÚL M. ARIAS-MARXUACH
                              United States District Judge
